Citation Nr: 1142902	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating action in which the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida determined that new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a head injury had not been received.

This matter was last before the Board in February 2011 at which time it was remanded for further development, i.e. to obtain records associated with the Veteran's claim and award of Social Security Administration (SSA) disability benefits.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a head injury and he did not appeal this decision.

2.  The evidence received since the September 2001 rating decision is new and material for the claim raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1. The September 2001 rating decision denying the Veteran's claim
2.  of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the September 2001 rating decision new and material evidence to reopen the claim for service connection of residuals of a head injury has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of residuals of a head injury was denied in September 2001 because the evidence did not establish the in-service incurrence or aggravation of a disease or injury, particularly to the head.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the September 2001 rating decision the evidence of record consisted of the Veteran's then-available service treatment records, his claim and VA treatment records from August 2000 through June 2001.  Notably, the evidence disclosed that the Veteran reported a history of pre-service head injury and that he claimed to have been discharged from service due to related symptoms.  The RO denied the claim on the grounds stated above.

In reviewing the claims file, the Board notes that the Veteran has offered numerous duplicative statements regarding a history of pre-service injury to the head and that he was discharged from service due to residuals thereof.   These statements are obviously not new as they are duplicative of those of record at the time of the September 2001 rating decision.  However, the Veteran now asserts that he directly incurred a head injury in service and was discharged as a result thereof.  See October 2008 VA social work note.  Also, in other statements the Veteran has reported that his pre-service head injury flared up during service.  See e.g. February 2011 letter from Veteran.  The Board acknowledges that the Veteran has offered contradictory histories; however, as this case involves the determination of whether the claim should be reopened, the credibility of these statements must be presumed as the Veteran's statements are not inherently incredible.  Justus, supra.  New and material evidence need not be received as to each previously unproven element of a claim. Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished fact necessary to substantiate the claim, the claim is reopened.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran claims that he was discharged from service due to residuals of a head injury; however, the service treatment records contain only his entrance examination and related entrance records.  They contain no mention of any head injury, including any residuals, but for an apparently related scar of the left ear.  

Apparently, the Veteran has been informed that some or all of his service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), despite the fact that service treatment records were associated with the claims file and considered by VA.  See October 2008 VA social work note.  There appears no formal finding of record in this regard and these records are potentially relevant. 

A review of the available service records discloses that no personnel records have been associated with the file.  These records could possibly shed some light on the circumstances of the Veteran's service and discharge, including any Medical Board proceedings.  No formal finding of unavailability has been made.  

It thus appears to the Board that there may be outstanding relevant service records.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding service treatment and personnel records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service treatment records and personnel records from the NPRC.  If any of the Veteran's service treatment and personnel records are unavailable a formal finding thereof should be made and associated with the claims file, and the Veteran should be notified of their unavailability.

2.  After conducting any additional indicated development, including requesting a medical examination and opinion, if warranted, readjudicate the claim on appeal.  If this claim remains denied, issue a Supplemental Statement of the Case and provide the appellant an opportunity to respond before this matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


